DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/26/2020 as modified by the preliminary amendment filed on 09/11/2020.  Claims 1-18 are now pending in the present application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S Application No. 16/939,042.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Co-pending Application No. (16/939,042) discloses: 
Current Application
1. (Original) A method comprising: receiving: (i) a first measurement value MV(1) of the locally-averaged signal strength of a first radio signal as received at a first measurement location ML(1), wherein the first measurement location ML(1) is outside of a building, wherein the first radio signal is characterized by a wavelength a, and (ii) a second measurement value MV(2) of the locally-averaged signal strength of the first radio signal as received at a second measurement location ML(2), wherein the second measurement location ML(2) is outside of the building, and wherein the first measurement location is not equal to the second measurement location; generating: (i) a first candidate location CL(1) of the transmitter of the first radio signal inside of the building, and (ii) a second candidate location CL(2) of the transmitter of the first radio signal inside of the building, wherein the first candidate location is not equal to the second candidate location; generating: (i) a first candidate prediction of the total path loss A(1,1) for a hypothetical radio signal from the first candidate location CL(1) to the first measurement location ML(1), wherein the hypothetical radio signal is characterized by the wavelength a, and (ii) a second candidate prediction of the total path loss A(1,2) for the hypothetical radio signal from the first candidate location CL(1) to the second measurement location ML(2), and (iii) a third candidate prediction of the total path loss A(2,1) for the hypothetical radio signal from the second candidate location CL(2) to the first measurement location ML(1), and (iv) a fourth candidate prediction of the total path loss A(2,2) for the hypothetical radio signal from the second candidate location CL(2) to the second measurement location ML(2); generating an estimate of the location of the transmitter of the first radio signal inside of the building based on which of: (1) the first candidate location CL(1), and (2) the second candidate location CL(2) -3 of 11-Serial No. 16/939,040Attorney Docket: 0465-442us1 is more consistent with the first measurement value MV(1), the second measurement value MV(2), the first candidate prediction of the total path loss A(1,1), the second candidate prediction of the total path loss A(1,2), the third candidate prediction of the total path loss A(2,1), and the fourth candidate prediction of the total path loss A(2,2).
16/939,042

1. (Original) A method comprising: receiving: (i) a first measurement value MV(1,1) of the power of a first radio signal as received at a first measurement location ML(1), wherein the first radio signal is transmitted by a radio transmitter and is characterized by a first wavelength Al, and (ii) a second measurement value MV(2,2) of the power of a second radio signal as received at a second measurement location ML(2), wherein the second radio signal is transmitted by the radio transmitter and is characterized by a second wavelength a2; generating: (i) a first candidate location CL(1) of the radio transmitter, and (ii) a second candidate location CL(2) of the radio transmitter, wherein the first candidate location is not equal to the second candidate location; generating: (i) a first candidate prediction of the total path loss A(1,1,1) for a first hypothetical radio signal from the first candidate location CL(1) to the first measurement location ML(1), wherein the first hypothetical radio signal is characterized by the wavelength Al, and (ii) a second candidate prediction of the total path loss A(2,2,2) for a second hypothetical radio signal from the second candidate location CL(2) to the second measurement location ML(2), wherein the second hypothetical radio signal is characterized by the wavelength a2, and generating an estimate of the location of the radio transmitter based on which of: (1) the 

1 of the present application made claim 14 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 14.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S Application No. 16/939,043.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Co-pending Application No. (16/939,043) discloses: 
Current Application
1. (Original) A method comprising: receiving: (i) a first measurement value MV(1) of the locally-averaged signal strength of a first radio signal as received at a first measurement location ML(1), wherein the first measurement location ML(1) is outside of a building, 
16/939,043

1. (Original) A method comprising: receiving: (i) a first measurement value MV(1,1) of a first radio signal as received at a first measurement location ML(1), wherein the first radio signal is transmitted by a first radio transmitter and is characterized by a wavelength A, and (ii) a different than the first measurement location, and (iii) a third measurement value MV(2,1) of a second radio signal as received at the first measurement location ML(1), wherein the second radio signal is transmitted by a second radio transmitter and is characterized by the wavelength A, and (iv) a fourth measurement value MV(2,2) of the second radio signal as received at the second measurement location ML(2); and generating: (i) a first candidate location CL(1) for the first radio transmitter and for the second radio transmitter, and (ii) a second candidate location CL(2) for the first radio transmitter and for the second radio transmitter; generating: (i) a first candidate prediction of the total path loss A(1,1) for a hypothetical radio signal from the first candidate location CL(1) to the first measurement location ML(1), wherein the hypothetical radio signal is characterized by the wavelength ,, and (ii) a second candidate prediction of the total path loss A(1,2) for the hypothetical radio signal from the first candidate location CL(1) to the second measurement location ML(2), and (iii) a third candidate prediction of the total path loss A(2,1) for the hypothetical radio signal from the second candidate location CL(2) to the first measurement location ML(1), and (iv) a fourth candidate prediction of the total path loss A(2,2) for the hypothetical radio signal from the second candidate location CL(2) to the second measurement location ML(2), and -3of12-Serial No. 16/939,043Attorney Docket: 0465-445us1 generating an estimate of the location of the first radio transmitter and an estimate of the location of the second radio transmitter based on which pairwise combination of: (1) the first radio transmitter at the first candidate location CL(1) and the second radio transmitter at the first candidate location CL(1), and (2) the first radio transmitter at the first candidate location CL(1) and the second radio transmitter at the second candidate location CL(2), and (3) the first radio transmitter at the second candidate location CL(2) and the second radio transmitter at the first candidate location CL(1), and (4) the first radio transmitter at the second candidate location CL(2) and the second radio transmitter at the second candidate location CL(2) is more consistent with the first measurement value MV(1,1), the second measurement value MV(1,2), the third measurement value MV(2,1), the fourth measurement value MV(2,2), the first candidate prediction of the total path loss A(1,1), the second candidate prediction of the total path loss A(1,2), the third candidate prediction of the total path loss A(2,1), and the fourth candidate prediction of the total path loss A(2,2).

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S Application No. 16/939,039.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Co-pending Application No. (16/939,039) discloses: 
Current Application
1. (Original) A method comprising: receiving: (i) a first measurement value MV(1) of the locally-averaged signal strength of a first radio signal as received at a first measurement location ML(1), wherein the first measurement location ML(1) is outside of a building, wherein the first radio signal is characterized by a wavelength a, and (ii) a second inside of the building, and (ii) a second candidate location CL(2) of the transmitter of the first radio signal inside of the building, wherein the first candidate location is not equal to the second candidate location; generating: (i) a first candidate prediction of the total path loss A(1,1) for a hypothetical radio signal from the first candidate location CL(1) to the first measurement location ML(1), wherein the hypothetical radio signal is characterized by the wavelength a, and (ii) a second candidate prediction of the total path loss A(1,2) for the hypothetical radio signal from the first candidate location CL(1) to the second measurement location ML(2), and (iii) a third candidate prediction of the total path loss A(2,1) for the hypothetical radio signal from the second candidate location CL(2) to the first measurement location ML(1), and (iv) a fourth candidate prediction of the total path loss A(2,2) for the hypothetical radio signal from the second candidate location CL(2) to the second measurement location ML(2); generating an estimate of the location of the transmitter of the first radio signal inside of the building based on which of: (1) the first candidate location CL(1), and (2) the second candidate location CL(2) -3 of 11-Serial No. 16/939,040Attorney Docket: 0465-442us1 is more consistent with the first measurement value MV(1), the second measurement value MV(2), the first candidate prediction of the total path loss A(1,1), the second candidate prediction of the total path loss A(1,2), the third candidate prediction of the total path loss A(2,1), and the 
16/939,039

1. (Original) A method comprising: receiving: (i) a first measurement value MV(1) of the locally-averaged signal strength of a first radio signal as received at a first measurement location ML(1), wherein the first radio signal is characterized by a wavelength A, and (ii) a second measurement value MV(2) of the locally-averaged signal strength of the first radio transmitter of the first radio signal, and (ii) a second candidate location CL(2) of the radio transmitter of the first radio signal, wherein the first candidate location is not equal to the second candidate location; generating: (i) a first candidate prediction of the total path loss A(1,1) for a hypothetical radio signal from the first candidate location CL(1) to the first measurement location ML(1), wherein the hypothetical radio signal is characterized by the wavelength A, and (ii) a second candidate prediction of the total path loss A(1,2) for the hypothetical radio signal from the first candidate location CL(1) to the second measurement location ML(2), and (iii) a third candidate prediction of the total path loss A(2,1) for the hypothetical radio signal from the second candidate location CL(2) to the first measurement location ML(1), and (iv) a fourth candidate prediction of the total path loss A(2,2) for the hypothetical radio signal from the second candidate location CL(2) to the second measurement location ML(2); generating an estimate of the location of the radio transmitter of the first radio signal based on which of: (1) the first candidate location CL(1), and (2) the second candidate location CL(2) is more consistent with the first measurement value MV(1), the second measurement value MV(2), the first candidate prediction of the total path loss A(1,1), the second candidate prediction of the total path loss A(1,2), the third candidate prediction of the total path loss A(2,1), and the fourth candidate prediction of the total path loss A(2,2).

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S Application No. 16/939,044.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Co-pending Application No. (16/939,044) discloses: 
Current Application
1. (Original) A method comprising: receiving: (i) a first measurement value MV(1) of the locally-averaged signal strength of a first radio signal as received at a first measurement location ML(1), wherein the first measurement location ML(1) is outside of a building, wherein the first radio signal is characterized by a wavelength a, and (ii) a second measurement value MV(2) of the locally-averaged signal strength of the first radio signal as received at a second measurement location ML(2), wherein the second measurement location ML(2) is outside of the building, and wherein the first measurement location is not equal to the second measurement location; generating: (i) a first candidate location CL(1) of the transmitter of the first radio signal inside of the building, and (ii) a second candidate location CL(2) of the transmitter of the first radio signal inside of the building, wherein the first candidate location is not equal to the second candidate location; generating: (i) a first candidate prediction of the total path loss A(1,1) for a hypothetical radio signal from the first candidate location CL(1) to the first measurement location 
16/939,044

1. (Original) A method comprising: receiving: (i) a first measurement value MV(1) of the locally-averaged signal strength of a first radio signal as received at a first measurement location ML(1), wherein the first measurement location ML(1) is outside of a building by an aerial drone, wherein the first radio signal is characterized by a wavelength A, and (ii) a second measurement value MV(2) of the locally-averaged signal strength of the first radio signal as received at a second measurement location ML(2), wherein the second measurement location ML(2) is outside of the building by the aerial drone, and wherein the first measurement location is not equal to the second measurement location; generating: (i) a first candidate location CL(1) of the radio transmitter of the first radio signal inside of the building, and (ii) a second candidate location CL(2) of the radio transmitter of the first radio signal inside of the building, wherein the first candidate location is not equal to the second candidate location; generating: (i) a first candidate prediction of the total path loss A(1,1) for a hypothetical radio signal from the first candidate location CL(1) to the first radio transmitter of the first radio signal inside of the building based on which of: -3of10-Serial No. 16/939,044Attorney Docket: 0465-446us1 (1) the first candidate location CL(1), and (2) the second candidate location CL(2) is more consistent with the first measurement value MV(1), the second measurement value MV(2), the first candidate prediction of the total path loss A(1,1), the second candidate prediction of the total path loss A(1,2), the third candidate prediction of the total path loss A(2,1), and the fourth candidate prediction of the total path loss A(2,2).

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S Application No. 16/939,041.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Co-pending Application No. (16/939,041) discloses: 
Current Application

16/939,041

radio transmitter of the first radio signal inside of the building, wherein the first candidate location is not equal to the second candidate location; generating: (i) a first candidate prediction of the total path loss A(1,1) for a hypothetical radio signal from the first candidate location CL(1) to the first measurement location ML(1), wherein the hypothetical radio signal is characterized by the wavelength a, and (ii) a second candidate prediction of the total path loss A(1,2) for the hypothetical radio signal from the first candidate location CL(1) to the second measurement location ML(2), and (iii) a third candidate prediction of the total path loss A(2,1) for the hypothetical radio signal from the second candidate location CL(2) to the first measurement location ML(1), and (iv) a fourth candidate prediction of the total path loss A(2,2) for the hypothetical radio signal from the second candidate location CL(2) to the second measurement location ML(2); generating an estimate of the location of the radio transmitter of the first radio signal inside of the building based on which of: (1) the first 

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Allowable Subject Matter
Claims 1-18 would be allowable if overcome the nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20160037305-A1
Pan; Xiaoyong Jacky
US-20110287778-A1
Levin; Moshe
US-20110287784-A1
Levin; Moshe
US-20110287801-A1
LEVIN; Moshe
US-20050179591-A1
Bertoni, Henry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642